Citation Nr: 1548201	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-06 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of left total knee replacement , currently evaluated as 30 percent disabling.  
 
2.  Entitlement to an increased disability rating for status post total right knee replacement, currently evaluated as 30 percent disabling.    

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 26, 2012.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has a somewhat complex background.  When the Veteran initiated the claim for a higher rating in early 2009, his left and right knee disabilities were characterized as a single disease entity, bilateral knee arthritis associated with ulcerative colitis, and assigned a 10 percent rating.  Shortly after his 2009 claim, that rating for the single disease entity was increased to 20 percent.  The Veteran disagreed with the 20 percent rating and this appeal was ultimately perfected.  As that process was occurring, significant medical developments were taking place.  In April 2009, the Veteran had a total left knee replacement.  Therefore, from that point each knee became separately rated.  The left knee was assigned a 100 percent rating from April 2009 to July 2010, after which it was assigned a 30 percent rating.  

The right knee was assigned a 10 percent rating from April 2009, and when the Veteran underwent a total right knee replacement in June 2011, it was assigned a 100 percent evaluation until July 2012.  Since July 2012, it has been assigned a 30 percent disability evaluation.  

A TDIU was separately granted in August 2013, effective from March 26, 2012, the date the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  Although the Veteran did not file a notice of disagreement (NOD) after that determination, the partial grant of a TDIU did not moot the appeal of the TDIU issue, as it was raised as a component of the increased rating issues already in appellate status at that time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also, e.g., Palmatier v. McDonald, No. 2014-7097, 2015 WL 5559595, at *3 (Fed. Cir. Sept. 22, 2015) (nonprecedential) (if the appellant does not himself bifurcate his appeal at any time, an RO's grant of TDIU (from a date certain) does not serve to bifurcate the appeal, but instead serves simply to partially grant the request for TDIU).    

Following the last adjudication of the case by the Agency of Original Jurisdiction (AOJ), additional pertinent evidence was added to the claims file.  His representative waived RO jurisdiction over this evidence on his behalf.  Because he waived initial RO jurisdiction of this evidence, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

In an August 2015 brief, the Veteran's representative listed another issue as on appeal involving entitlement to a higher rating for ulcerative colitis.  However, that issue is not within the Board's jurisdiction to review.  Review of the file shows that the RO issued rating decisions in July 2011 and August 2013 denying this issue.  At present, it does not appear that a timely NOD was submitted after either rating decision.  A third rating decision was issued in September 2014 denying a temporary total rating for hospitalization for that condition.  Even if the representative's August 2015 brief was intended to express disagreement with the September 2014 rating decision, the Veteran has not filed the required standardized form for the purpose of appealing the decision.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  Because the brief submitted by the representative cannot constitute a valid NOD, the matter is not presently in appellate status before the Board, and the Board can take no further action on the matter.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2015).  Finally, the issue has not been certified to the Board.   

The issues of entitlement to service connection for right ankle tendonitis was raised in April 2011 and service connection for shin splints was raised in June 2013.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU prior to March 26, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 28, 2009, the Veteran's bilateral knee arthritis was manifested at a noncompensable level of painful motion.  

2.  Prior to June 2010, the Veteran's right knee disability is not shown to be productive of more than non-compensable painful motion.  

3.  From June 2010 to June 2011, the Veteran's right knee arthritis was productive of limitation of extension greater than 45 degrees.  

4.  From July 2012 to June 2013, the Veteran's right knee disability is not shown to be productive of severe painful motion and weakness.  

5.  From June 2013, the Veteran's right knee disability has been productive of severe painful motion and weakness.  

6.  From July 2010 to June 2013, the Veteran's left knee disability was not productive of severe painful motion and weakness.  

7.  Since June 2013, the Veteran's left knee disability has been productive of severe painful motion and weakness.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 20 percent for bilateral knee arthritis prior to April 28, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, including DC 5256-5263 (2015).

2.  From April 2009 to June 2010, the criteria for a rating in excess of 10 percent for right knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, including DC 5256-5263 (2015).

3.  From June 2010 to June 2011, the criteria for the assignment of a 50 percent disability rating, but not higher, for right knee arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, including DC 5256-5263 (2015).

4.  From June 2012 to June 2013, the criteria for a rating in excess of 30 percent for right total knee replacement are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, including DC 5055 (2015).

5.  From June 2013, the criteria for the assignment of a 60 percent disability rating, but not higher, for right total knee replacement are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, including DC 5055 (2015).

6.  From June 2010 to June 2013, the criteria for the assignment of a rating in excess of 30 percent for left total knee replacement are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, including DC 5055 (2015).

7.  Beginning from June 2013, but not earlier, the criteria for the assignment of a 60 percent disability rating, but not higher, for left total knee replacement are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, including DC 5055 (2015).

 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in January 2009, which was sent prior to the April 2009 rating decision on appeal.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  Furthermore, multiple VA examinations have conducted throughout the appeal period, most recently in June 2013, and those examinations are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  Otherwise, the record does not indicate that his symptoms have materially increased in severity since the June 2013 VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
 
A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102;  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Knee and Leg

Disabilities of the knee are evaluated under the schedular criteria of Diagnostic Codes 5256 through 5263, under 38 C.F.R. § 4.71a.

Rating
5256 Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight flexion between 0° and 10°
30

5257 Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30
Moderate
20
Slight
10

5258 Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint
20

5259 Cartilage, semilunar, removal of, symptomatic
10

5260 Leg, limitation of flexion of:

Flexion limited to 15°
30
Flexion limited to 30°
20
Flexion limited to 45°
10
Flexion limited to 60°
0

5261 Leg, limitation of extension of:

Extension limited to 45°
50
Extension limited to 30°
40
Extension limited to 20°
30
Extension limited to 15°
20
Extension limited to 10°
10
Extension limited to 5°
0

5262 Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace
40
Malunion of:

With marked knee or ankle disability
30
With moderate knee or ankle disability
20
With slight knee or ankle disability
10

5263 Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated)
10

Knee Replacements

Prosthetic replacement of knee joint is rated under the schedular criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  The rating schedule is as follows:

5055 Knee replacement (prosthesis)


Prosthetic replacement of knee joint:


For 1 year following implantation of prosthesis

100
With chronic residuals consisting of severe painful motion or weakness in the affected extremity

60
With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.


Minimum rating

30

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, No. 13-3469, 2015 WL 6604304, at *8 (Vet. App. Oct. 28, 2015) amended, (Vet. App. Oct. 30, 2015) (citing Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169, Secretary's Response (Resp.) to April 6, 2011, Order at 1).  

Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti, 2015 WL 6604304, at *9.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti, 2015 WL 6604304, at *10, 13 (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

C. Application of the Rating Schedule

The Veteran filed a claim for an increased rating in January 2009.  This date begins the appeal period before the Board (not inclusive of the one-year look back period).  See Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

(1) Bilateral Knees - 20% prior to 4/28/2009

From January 2009 until April 2009, the Veteran's bilateral knee disability, which involved arthritis, was assigned a 20 percent rating.  

After careful consideration of the evidence, a higher rating on the basis of loss of motion cannot be assigned because the disability picture during this time period involved painful motion without any compensable degree of disability under the rating schedule.  On VA examination in February 2009, flexion in both knees was to 120 degrees with pain, but with no additional functional limitations after repetitive use testing, and extension was to 0 degrees with no additional functional limitations after repetitive use testing.  

Because flexion was not limited to at least 60 degrees and extension was not limited to at least 5 degrees, even taking into account functional limitations, a higher rating cannot be assigned.  The current 20 percent rating is the maximum that can be assigned for this disability picture as it accounts for separate 10 percent ratings for each knee, which has been combined under 38 C.F.R. § 4.25, including the bilateral factor under 38 C.F.R. § 4.26.  No higher rating can be assigned.  See Mitchell, 25 Vet. App. at 36.  

A higher rating also cannot be assigned under any alternative diagnostic code, including DC 5258, concerning semilunar cartilage, or DC 5257, concerning recurrent subluxation or lateral instability.  The record demonstrates a history of meniscus involvement.  The February 2009 VA examiner found a positive meniscus condition and noted reported symptoms involving locking episodes and effusions, plus positive giving way and instability.  However, on physical examination, the VA examiner observed no associated symptoms to include absent instability, locking, effusion, and dislocation.  Because these types of medical findings are not capable of lay observation, the absence of findings on physical examination means that a separate rating cannot be assigned.  Petitti v. McDonald, No. 13-3469, __ Vet. App. __, 2015 WL 6604304, at *10, 13 (Vet. App. Oct. 28, 2015) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Therefore, a higher rating is not available under these DCs.

Based on the foregoing, the Veteran is not entitled to a higher rating under any diagnostic code prior to April 28, 2009.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert.



(2) Right Knee Osteoarthritis - 10% from 4/28/09 to 6/1/11

Beginning April 28, 2009, the Veteran's right knee disability was assigned a single 10 percent rating.  A higher rating can be assigned because a VA examiner in June 2010 found that right knee extension was not normal, indicating that extension was "limited by 55 degrees."  This correlates with the maximum rating assignable based on limited extension under DC 5261, a 50 percent rating.  Flexion was to 90 degrees, which does not correlate with a compensable rating under DC 5260.  Thus, a higher or separate rating cannot be assigned on this basis.  

A higher or separate rating cannot be assigned under any alternative diagnostic code, including DC 5258, concerning semilunar cartilage, or DC 5257, concerning recurrent subluxation or lateral instability.  The record demonstrates a history of meniscus involvement.  The June 2010 VA examiner again noted a history of positive symptoms, but on physical examination, the VA examiner found no symptoms.  Because these types of medical findings are not capable of lay observation, the notation of a positive history cannot justify assignment of a separate rating.  Petitti v. McDonald, No. 13-3469, __ Vet. App. __, 2015 WL 6604304, at *10, 13 (Vet. App. Oct. 28, 2015) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  During a VA total knee replacement (TKR) consultation in May 2011, there was mild effusion, but not locking.  Therefore, a higher rating is not available under these DCs.

Accordingly, a 50 percent rating for limited extension of the right knee is warranted beginning from June 2010, when such a degree of severity was first factually ascertainable.  The criteria for a rating in excess of 10 percent prior to that date are not seen.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

(3) Left TKR - 30% from 8/1/2010

The Veteran underwent a left TKR on April 28, 2009.  A 100 percent rating was assigned under DC 5055 from April 28, 2009, until September 30, 2010 (greater than the one year established in DC 5055).  See 4.71a.  From that date, a 30 percent rating has been in effect.  

A 60 percent rating under DC 5055 is for assignment beginning June 2013.  Prior to that time, there has been no indication of severe painful motion or weakness.  The evidence also does not establish any intermediate degrees of severity under DCs  5256 (ankylosis), 5261 (limitation of extension), or 5262 (tibia and fibula impairment).  

Rather, on VA Orthopedic consultation in October 2011, his extension was to 0 degrees.  He had some functional limitations evidenced during a consultation in May 2012, but this was directly attributed to a previously unknown hip condition.  Thus, a higher rating cannot be assigned on this basis.  Mittleider, 11 Vet. App. at 182; see also 38 C.F.R. § 3.102.  On VA examination in August 2012, his extension was again to 0 degrees.  He complained of weakness and pain with weightbearing, but there is no indication that this was "severe" as he was still able to lift 70 pounds.  

Beginning from a June 2013 VA examination, a severe disability picture is first factually ascertainable.  The Veteran had extension limited to 10 degrees, which is not an intermediate or severe limitation under DC 5261, but the pain and weakness had affected his work to the degree that he was only working 20 hours per week, and the pain was, at times, so severe that he would not be able to go to work.  The VA examiner specifically characterized this as "severe painful motion or weakness."  

Because this degree of severity more nearly approximates the 60 percent disability level under DC 5055, the higher rating can be assigned from the date of the June 2013 VA examination, which is when this higher-level degree of severity was first factually ascertainable.  See Swain, 27 Vet. App. at 224.

This evidence provides no evidence of a tibia and fibula impairment or any other symptomatology associated with the left TKR.  Accordingly, there is no basis to assign a higher or separate rating during this time period.  



(4) Right TKR - 30% from 7/1/2012

The Veteran underwent a right TKR in June 2011.  A 100 percent rating was assigned from that date until June 30, 2012, under DC 5055.  A 30 percent rating has been assigned since that date.  

As with the left knee, a 60 percent rating under DC 5055 is for assignment beginning June 2013.  Prior to that time, there has been no indication of severe painful motion or weakness.  The evidence also does not establish any intermediate degrees of severity under DCs  5256 (ankylosis), 5261 (limitation of extension), or 5262 (tibia and fibula impairment).  

Rather, on VA examination in August 2012, his extension was again to 0 degrees.  He complained of weakness and pain with weightbearing, but there is no indication that this was "severe" as he was still able to lift 70 pounds.  

Beginning from a June 2013 VA examination, a severe disability picture is first factually ascertainable.  The Veteran had extension limited to 15 degrees even with pain, which is an intermediate limitation under DC 5261 (a 20 percent disability level), but the pain and weakness had affected his work to the degree that he was only working 20 hours per week, and the pain was, at times, so severe that he would not be able to go to work.  The VA examiner specifically characterized this as "severe painful motion or weakness."  

Because this degree of severity more nearly approximates the 60 percent disability level under DC 5055, the higher rating can be assigned from the date of the June 2013 VA examination, which is when this higher-level degree of severity was first factually ascertainable.  See Swain, 27 Vet. App. at 224.

Consistent with the left knee, there is no of a tibia and fibula impairment or any other symptomatology associated with the left TKR.  Accordingly, there is no basis to assign a higher or separate rating during this time period.  


D. Extraschedular Consideration

(1) Criteria

The Board's findings above are based on the rating schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.

(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected knee disabilities have been manifested by signs and symptoms such as pain and weakness, which impaired his ability to lift, stand and walk.  

These signs and symptoms, and their resulting functional impairments, are directly contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion and other impairments.  See 38 C.F.R. § 4.71a.  In fact, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 ; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board must conclude that the schedular rating criteria reasonably describe the Veteran's right and left knee disability picture throughout the appeal period, which is manifested by functional impairments.  See 38 C.F.R. §§ 4.1 , 4.10, 4.15.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

The Board takes further notice that the Veteran is currently service-connected for other disabilities aside from his knee disabilities.  The Board is remanding the question of whether a TDIU is warranted.  That issue is being remanded for the sole purpose of gathering evidence to determine the exact nature and extent of his employment during the appeal period.  The TDIU issue is not being remanded due to an incomplete record regarding the effect on his employment of the service-connected disabilities.  Johnson  v. Shinseki, 26 Vet. App. at 247-48.  These matters are not intertwined.  Brambley v. Principi, 17 Vet. App. 20, 24   (2003).

ORDER

A disability rating in excess of 20 percent for bilateral knee arthritis prior to April 2009, is denied.  

A disability rating in excess of 10 percent for right knee arthritis from April 2009 to June 2010 is denied.  

A disability rating of 50 percent for right knee arthritis from June 2010 to June 2011, is granted.  

A disability rating in excess of 30 percent for right total knee replacement from July 2012 to June 2013, is denied.  

A disability rating of 60 percent for right total knee replacement beginning from June 2013, is granted.  

A disability rating in excess of 30 percent from July 2010 to June 2013 for left total knee replacement is denied.  

A disability rating of 60 percent for left total knee replacement beginning from June 2013, is granted.  


REMAND

A TDIU has been assigned since March 26, 2012, the date the Veteran filed a VA Form 21-8940.  On this form, he wrote that he last worked October 15, 2010, and stopped working due to "All S/C Disabilities."  Thus, there remains the question of whether a TDIU is for assignment from October 2010 until March 2012.  Based on the Board's preliminary review of the evidence on this question, remand is needed to gather more information as it appears he returned to work at some point.  

Beginning from August 1, 2010, he has been assigned a combined rating of at least 60 percent.  Because his disabilities arise from a common etiology, ulcerative colitis, all of this disabilities are considered as one disability under 38 C.F.R. § 4.16(a).  Thus, they meet the schedular criteria for single disability of at least 60 percent under § 4.16(a) since August 1, 2010.

With regard to the question of unemployability, there is conflicting evidence as to his work history as a truck driver.  For instance, he informed his VA primary care provider in May 2012 that he was excited at prospect of returning to work.  Several weeks later, at the end of May 2012, he informed VA Urgent Care that he had just started long distance trucking about a month ago, and he would sleep in the back of cab of his truck when travelling.

Thus, it would appear that the Veteran had a period of unemployment during the appeal period.  Although his return to work in May 2012 overlaps with the time period during which TDIU is already in effect, this evidence nonetheless raises the question of the exact dates and nature of his employment, which is not entirely clear, such as whether it was gainful employment.  

Because a TDIU may generally not be awarded during any time period in which the Veteran's earned income met or exceeded the poverty threshold (except in some cases of employment in a protected work shop or a family business), it is necessary to obtain this information before proceeding.  See 38 C.F.R. § 4.16(a) 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he report all income from any source during the years he is claiming a TDIU. 

2. Next, take all supplemental action needed, if any, to verify the Veteran's earned income during the years claimed (starting October 2010).  

3. After completing all action directed in paragraphs 1-2, and any other indicated development, readjudicate the matter and issue a supplemental statement of the case, unless the benefit sought on appeal is granted.  Provide the Veteran and his representative the opportunity to respond before returning the matter to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


